Opinion issued August 8, 2019




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-18-01101-CR
                          ———————————
                    COURTNEY CHATMON, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 182nd District Court
                          Harris County, Texas
                      Trial Court Case No. 1514603


                         MEMORANDUM OPINION

      Appellant, Courtney Chatmon, has filed a motion to dismiss his appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). The State has not opposed this motion. We have not issued a decision in

the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f).

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2